Citation Nr: 0945195	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  99-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic pain syndrome from previous rectal abscess, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 
1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which granted service connection for chronic pain 
syndrome from previous rectal abscess and assigned a 10 
percent evaluation; effective from September 11, 1997, the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  A 
personal hearing at the RO was held in October 1999.  The 
Board remanded the appeal for additional development in 
December 2003, April 2008, and June 2009.  In October 2009, a 
hearing was held at the RO before the undersigned member of 
the Board.  

By rating action in December 2006, service connection was 
established for fecal incontinence secondary to excision of 
the rectal abscess, and a 30 percent evaluation was assigned, 
effective from October 8, 1999; the date of receipt of claim.  
By rating action in August 2009, the 30 percent evaluation 
was increased to 60 percent; effective from July 7, 2008.  
The Veteran was notified of these decisions and did not 
express dissatisfaction with the ratings assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he has a stabbing-like pain in the 
area of the surgical scar from excision of a rectal abscess, 
several times a day and believes that the 10 percent 
evaluation currently assigned for a tender and painful scar 
is inadequate.  

Concerning his contentions, the Board notes that on VA 
examination in December 2006, the examiner opined that the 
Veteran's rectal pain and fecal incontinence were most likely 
caused by nerve damage from the surgical excision of the 
rectal abscess.  Although the Veteran was subsequently 
assigned a 60 percent for fecal incontinence, it appears his 
complaints of rectal pain are a residual of a nerve injury, 
rather than symptoms of his visible scar.  

In this regard, the Board notes that when examined by VA in 
August 1998, the Veteran denied any pain specific to the 
scar, nor was the scar shown to be tender to palpation.  
Further, a VA examiner in December 1999, indicated that there 
was diminished pain sensation over the scar area.  The Board 
is cognizant that the Veteran was examined by VA on several 
occasions during the pendency of this appeal.  However, none 
of the examiners have ever offered any assessment or opinion 
as to the nature or etiology of the Veteran's rectal pain, or 
identified any specific nerve injury.  Additionally, the 
Board notes that the Veteran has an additional back 
disability, manifested by disc herniation at L4-5 due to an 
industrial accident in 1990.  

Given the Veteran's complaints, the additional nonservice-
connected back disability, and the absence of any opinion as 
to the etiology of his rectal pain, the Board finds that a VA 
neurological examination to determine the etiology of the 
Veteran's rectal pain is necessary.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his rectal 
pain since June 2009.  After securing the 
necessary release, the AMC should attempt 
to obtain copies of all medical records 
from the identified treatment sources and 
associate them with the claims folder.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his rectal pain and the 
current severity of the surgical scar.  
Specifically, the examiner should address 
whether the Veteran's complaints of 
rectal pain are a manifestation of the 
surgical scar, (i.e., a tender and 
painful scar), or the result of nerve 
damage from excision of the rectal 
abscess.  If the Veteran's complaints are 
considered to be a consequence of nerve 
damage, the examiner should identify the 
specific nerve involved and describe all 
manifestations and the severity of such 
damage.  The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed.  A complete 
rationale should be provided for all 
conclusions reached and opinions 
expressed.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

